Citation Nr: 0018974	
Decision Date: 07/19/00    Archive Date: 07/25/00

DOCKET NO.  94 - 48 351	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

Entitlement to a rating in excess of 10 percent for chronic 
lumbar strain.

Entitlement to a compensable rating for postoperative 
residuals of a ganglion cyst, right wrist, with limitation of 
motion.  

Entitlement to a rating in excess of 10 percent for 
degenerative disc disease of the cervical spine.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Frank L. Christian, Counsel

INTRODUCTION

The veteran has verified active service from September 1970 
to September 1973, and from June 1975 to service retirement 
in September 1992, including active service in the Southwest 
Asia theater of operations from October 90 to April 1991.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of February 1993 
from the Department of Veterans Affairs (VA) Regional Office 
(RO) in Winston-Salem, North Carolina.  During the pendency 
of this appeal, the appellant relocated to Athens, Georgia, 
and his claims folder is currently within the jurisdiction of 
the VARO, Atlanta, Georgia.

The RO is directed to review the text of this Remand order in 
its entirety.


REMAND

The Board finds that the appellant's claims for increased 
rating evaluations are plausible and are thus "well 
grounded" within the meaning of  38 U.S.C.A. §  5107(a) 
(West 1991).  A claim for an increased rating is generally 
well grounded when the appellant indicates that he has 
suffered an increase in disability.  Proscelle v. Derwinski,  
2 Vet. App. 629 (1992);  Drosky v. Brown, 10 Vet. App. 251 
(1997).  

The rating decision of February 1993 granted, in pertinent 
part, service connection for degenerative disc disease of the 
cervical spine, rated as 10 percent disabling, and service 
connection for a chronic lumbar strain, for postoperative 
residuals of a ganglion cyst, right wrist, with limitation of 
motion, residuals of fracture of the right great toe, and for 
residuals of fracture of the left wrist, each evaluated as 
noncompensably disabling from October 1, 1992.  In his Notice 
of Disagreement, the veteran stated that the 10 percent 
evaluation for his "back" condition was too low considering 
the pain and problems caused by that injury; that his right 
great toe was causing him walking problems due to arthritis; 
that his "hurt hand" was causing problems; and that those 
disabilities should have a higher rating than zero percent. 

The RO construed that Notice of Disagreement to take issue 
with the ratings assigned for the veteran's service-connected 
residuals of fracture of the right great toe, history of 
fracture of the left wrist, and chronic lumbar strain, 
although that latter disability was rated as noncompensable 
rather than as 10 percent disabling.  A Statement of the Case 
was issued addressing the issues of a rating in excess of 10 
percent for chronic lumbar strain[sic], and compensable 
evaluations for residuals of fracture of the right great toe 
and for history of fracture, left wrist.  The issues of a 
rating in excess of 10 percent for degenerative disc disease 
of the cervical spine and a compensable rating for 
postoperative residuals of a ganglion cyst, right wrist, with 
limitation of motion, were not addressed.  In his Substantive 
Appeal (VA Form 9), the veteran addressed only the symptoms 
of his lumbar spine disability and weakness in his left hand 
grip.

At his personal hearing held in January 1994 before an RO 
Hearing Officer, the veteran and his representative agreed 
that the issues on appeal were increased evaluations for a 
back condition, for residuals of fracture of the right great 
toe, and for postoperative residuals of a ganglion cyst, 
right wrist, with mild limitation of motion.  It was noted 
that the veteran had recently undergone extensive evaluation 
for his "chronic lumbar strain back problems," and he asked 
that the report of VA Persian Gulf War Registry examination 
and VA outpatient treatment records be obtained from the 
VAMC, Fayetteville.  The veteran offered testimony with 
respect to the impairment caused by his lumbar spine, right 
great toe, and right wrist disabilities.  

The Hearing Officer's Decision, dated in April 1994, 
addressed the issues of increased ratings for the veteran's 
lumbar spine, right great toe, and right wrist disabilities, 
granted an increased rating of 10 percent for his chronic 
lumbar strain, and continued the noncompensable evaluations 
for the veteran's fracture of the right great toe and 
postoperative residuals of a ganglion cyst, right wrist, with 
mild limitation of motion.  In a Supplemental Statement of 
the Case issued in October 1994, the veteran was informed 
that the additional 10 percent evaluation assigned for his 
chronic lumbar strain was considered to satisfy his appeal 
with respect to that disability and the Notice of 
Disagreement would be withdrawn as to that issue unless he 
notified the RO to the contrary. 

The Board notes that proper completion and filing of a 
Substantive Appeal are the last actions an appellant needs to 
take to perfect an appeal.  38 U.S.C.A. § 7105(d)()-(5) (West 
1991);  38 C.F.R. § 20.202 Rule 202 (1999).  Further, the 
United States Court of Appeals for Veterans Claims (Court) 
has held that on a claim for an original or increased rating, 
the claimant will generally be presumed to be seeking the 
maximum benefit allowed by law and regulation, and it follows 
that such a claim remains in controversy where less than the 
maximum available benefit is awarded.  Cf. Swan v. Derwinski,  
1 Vet. App. 20, 20-23 (1990).  Where a claimant has filed a 
NOD as to an RO decision assigning a particular rating, a 
subsequent RO decision awarding a higher rating, but less 
than the maximum available benefit, . . . does not abrogate 
the pending appeal.  AB v. Brown,  6 Vet. App. 35, 38 (1993).  

However, the ensuing Supplemental Statement of the Case, 
issued in October 1994, addressed the issues of compensable 
evaluations for the veteran's fracture of the right great toe 
and residuals of fracture of the left wrist (emphasis added).  
The Board's May 1996 Remand order noted the matters set out 
above, asked that the RO determine the exact issues which the 
veteran intended to appeal, and provide VA orthopedic 
examinations for his fracture of the right great toe and his 
fracture of the left wrist.  In a November 1996 letter, the 
veteran stated that he intended to pursue his appeal for a 
higher evaluation for his low back disability, and asked that 
the RO obtain recent treatment records for his right great 
toe and left wrist conditions.  

In a February 1997 letter to the appellant, the RO noted that 
the veteran's VA Form 21-22, dated in December 1992, 
appointed two service organizations as his representative and 
asked that he chose one or the other as his representative or 
the RO would assume that he did not desire representation 
before VA.  No response to that request was received.  The 
appellant currently acts as his own representative in 
connections with these claims.

Additional medical examinations of the veteran were conducted 
in December 1997 and in July 1999, and the examination 
reports reflect the veteran's assertion that it was his right 
wrist, and not his left, that was bothering him.  A rating 
decision of February 2000 granted an increased rating of 10 
percent for residuals of fracture of the right great toe, 
effective July 14. 1999; continued the 10 percent evaluation 
for chronic lumbar strain; and continued the noncompensable 
evaluation for a history of left wrist fracture.  A 
Supplemental Statement of the Case was issued in February 
2000 and, in April 2000, the veteran submitted a statement 
noting that he had limitation of motion in his right wrist, 
while the VA examiner had examined his left wrist (emphasis 
added).  In a subsequent letter, the veteran stated that his 
lower back continued to give him problems; that he was 
required to undergo injections in the lumbar region; that he 
had recently had a myelogram of the cervical spine; that he 
needed an operation; that he was satisfied with the increased 
rating assigned for his right great toe; and that the VA 
examiner had looked at his left wrist, although it was his 
right wrist that was bothering him.

The Board finds that the veteran has indicated satisfaction 
with the increased rating assigned for his residuals of 
fracture of the right great toe and has withdrawn his appeal 
for an increased rating for that disability.  He has further 
specified that it is his right wrist disability 
[postoperative residuals of a ganglion cyst, right wrist, 
with mild limitation of motion], and not his history of 
fracture of the left wrist, which is the subject of his 
appeal.  The Board finds that the veteran has withdrawn his 
claim for a compensable rating for history of fracture of the 
left wrist, and that the only issue currently in proper 
appellate status is his appeal for a rating in excess of 10 
percent for a chronic lumbar strain.  The RO is required to 
issue a Supplemental Statement of the Case addressing the 
veteran's appeal for a compensable rating for postoperative 
residuals of a ganglion cyst, right wrist, with mild 
limitation of motion.  

In addition, the veteran has asserted increased severity of 
his service-connected degenerative disc disease of the 
cervical spine, including a myelogram demonstrating the need 
for surgery, and the RO should obtain additional medical 
evidence identified by the veteran and adjudicate his 
reopened claim for a rating in excess of 10 percent for 
degenerative disc disease of the cervical spine.  In 
addition, the veteran has identified additional medical 
evidence of treatment for his chronic lumbar strain, 
including evidence of lumbar injections, which has not been 
obtained by the RO.  That evidence should be obtained and 
considered by the RO in readjudicating the veteran's claim 
for a rating in excess of 10 percent for chronic lumbar 
strain.

The record shows that the veteran has appealed the initial 
rating evaluations assigned following the grant of service 
connection for his chronic lumbar strain and his 
postoperative residuals of a ganglion cyst, right wrist, with 
mild limitation of motion.  In such cases, the rule from 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994) ("Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary importance."), is not 
applicable to the assignment of an initial rating for a 
disability following an initial award of service connection 
for that disability.  Rather, at the time of an initial 
rating, separate ratings can be assigned for separate periods 
of time based on the facts found-a practice known as 
"staged" ratings.  Fenderson v. West, 12 Vet. App.  119 
(1999).  Therefore, the RO should review the medical evidence 
of record as it pertains to the disabilities at issue from 
the date of the initial rating evaluations.  Fenderson, id.

In adjudicating the claim for a rating in excess of 10 
percent for degenerative disc disease of the cervical spine, 
and readjudicating the veteran's claims for a rating in 
excess of 10 percent for chronic lumbar strain and for a 
compensable rating for postoperative residuals of a ganglion 
cyst, right wrist, with mild limitation of motion, the RO 
should consider matters of weakened movement, excess 
fatigability, incoordination, and loss of function due to 
pain on use or during flare-ups, as provided by  38 C.F.R. 
Part 4, §§ 4.40, 4.45, and 4.59, and in the Court's decision 
in DeLuca v. Brown,  8 Vet. App. 202, 204-205 (1995).  

In addition, the appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Quarles v. Derwinski,  3 
Vet. App. 129 (1992);  Kutscherousky v. West, 12 Vet. App. 
369 (1999).

The Court has held that a remand by the Court or the Board 
confers on the veteran or other claimant, as a matter of law, 
the right to compliance with the remand orders.  The Court 
further held that a remand by the Court or the Board imposes 
upon the Secretary of Veterans' Affairs a concomitant duty to 
ensure compliance with the terms of the remand, either 
personally or as [] "the head of the Department."  
38 U.S.C.A. § 303 (West 1991).  Further, the Court stated 
that where the remand orders of the Board are not complied 
with, the Board itself errs in failing to ensure compliance.  
Stegall v. West,  11 Vet. App. 268 (1998).  Accordingly, the 
RO must review all examination reports prior to returning the 
case to the Board in order to ensure full and specific 
compliance with all instructions contained in remands by this 
Board.  All cases returned to the Board which do not comply 
with the instructions of the Board remand will be returned to 
the RO for further appropriate action as directed.  

Based upon the foregoing, the case is Remanded to the RO for 
the following actions:

1.  The RO should ask the veteran to 
identify specific names, addresses, and 
approximate dates of treatment for all 
private and VA health care providers from 
whom he has received treatment for his 
service-connected degenerative disc 
disease of the cervical spine, his 
chronic lumbar strain, and his 
postoperative residuals of a ganglion 
cyst, right wrist, with mild limitation 
of motion, since October 1996.  With any 
necessary authorization from the veteran, 
the RO should attempt to obtain copies of 
all pertinent records identified by the 
veteran that have not been previously 
secured.  In any event, the RO should 
obtain copies of all clinical records 
pertaining to treatment of the veteran at 
the VAMC, Fayetteville, North Carolina; 
at the VAMC, Atlanta, Georgia; and at the 
VAMC, Decatur, Georgia, since October 
1996.  The appellant should be notified 
that failure to provide the requested 
information may adversely affect the 
resolution of his claims.

2.  Upon completion of the requested 
development, the RO should review the 
record and determine whether the evidence 
obtained is adequate to adjudicate the 
veteran's claims for increased ratings 
for his service-connected degenerative 
disc disease of the cervical spine, his 
chronic lumbar strain, and his 
postoperative residuals of a ganglion 
cyst, right wrist, with mild limitation 
of motion.  If it is not, the RO should 
schedule additional VA specialty 
examinations of the veteran, as required.  
Thereafter, the RO should adjudicate the 
veteran's reopened claim for a rating in 
excess of 10 percent for degenerative 
disc disease of the cervical spine, and 
readjudicate his appeals for a rating in 
excess of 10 percent for chronic lumbar 
strain and a conpensable rating for 
postoperative residuals of a ganglion 
cyst, right wrist, with mild limitation 
of motion, in light of the additional 
evidence obtained.  In doing so, the RO 
must consider matters of weakened 
movement, excess fatigability, 
incoordination, and loss of function due 
to pain on use or during flare-ups, as 
provided by  38 C.F.R. Part 4, §§ 4.40, 
4.45, and 4.59, and as ordered by the 
Court in DeLuca v. Brown,  8 Vet. App. 
202, 204-205 (1995).  The RO should also 
consider potential staged ratings, as 
contemplated in Fenderson v. West, 12 
Vet. App.  119 (1999), where initial 
ratings are at issue.

3.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the regional office.  Quarles v. 
Derwinski,  3 Vet. App. 129 (1992);  
Kutscherousky v. West, 12 Vet. App. 369 
(1999).

If the benefits sought on appeal are not granted to the 
veteran's satisfaction or if a timely Notice of Disagreement 
is received with respect to any other matter, the RO should 
issue a Supplemental Statement of the Case, including all 
applicable law and regulations, and the appellant should be 
provided an opportunity to respond.  The appellant should be 
advised of the requirements to initiate and perfect an appeal 
on any issue addressed in the Supplemental Statement of the 
Case which is not currently on appeal.  The case should then 
be returned to the Board for further appellate consideration, 
if otherwise in order.  The Board intimates no opinion, 
either legal or factual, as to the ultimate disposition of 
these claims.  

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	F.   JUDGE   FLOWERS
	Member, Board of Veterans' Appeals

Under  38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



